Case 1:19-cv-00175-SEB-MPB Document 34 Filed 08/16/19 Page 1 of 2 PageID #: 78




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


 ABDULLAH H. ALSHORMAN,

 Plaintiff,                                                Case No.: 1:19-cv-00175-SEB-MPB

 v.                                                         Honorable Judge Sarah E. Barker

 ADT, LLC,

 Defendant.

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff ABDULLAH

H. ALSHORMAN and the Defendant ADT, LLC through their respective counsel that the above-

captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41. Each

party shall bear its own costs and attorney’s fees.


Dated: August 16, 2019                         Respectfully Submitted,


ABDULLAH H. ALSHORMAN                          ADT, LLC


/s/ Alexander J. Taylor                        /s/ Patrick F.X. Fitzpatrick (with consent)
Alexander J. Taylor, Of Counsel                Patrick F.X. Fitzpatrick
Counsel for Plaintiff                          Counsel for Defendant
Sulaiman Law Group, Ltd.                       Taft Stettinius & Hollister LLP
2500 S. Highland Ave., Ste. 200                One Indiana Square, Suite 3500
Lombard, Illinois 60148                        Indianapolis, Indiana 46204
Phone: (630) 575-8181                          Phone: (317) 713-3500
ataylor@sulaimanlaw.com                        pfitzpatrick@taftlaw.com
Case 1:19-cv-00175-SEB-MPB Document 34 Filed 08/16/19 Page 2 of 2 PageID #: 79




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Alexander J. Taylor
                                                      Alexander J. Taylor
